Citation Nr: 0217873	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  00-09 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to an increased (compensable) rating for 
residuals of a hamstring injury of the right thigh.

3.  Entitlement to an increased (compensable) rating for 
residuals of an injury to right little finger.

4.  Entitlement to an increased (compensable) rating for 
residuals of an injury to right ring finger.

(The issue of entitlement to service connection for a back 
disability will be the subject of a later decision.)





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to July 
1989.

This matter comes to the Board of Veterans' Appeals 
(Board) from a December 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  This case was remanded by the Board in May 
2001.  Subsequently, the RO granted service connection for 
a scar of the right tibia.  Accordingly, this issue is no 
longer before the Board for appellate consideration. 

Pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) codified at 38 C.F.R. § 19.9 (a)(2), the 
Board is undertaking additional development on the issues 
of entitlement to service connection for the back 
disability.  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) codified at 38 C.F.R. 
§ 20.903.  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing these issues.


FINDINGS OF FACT

1.  The veteran had an acute and transitory right shoulder 
injury in service that resolved without any residual 
disability; there no current right shoulder disability 
that is of service origin.

2.  The residuals of the right hamstring injury is 
productive of no more than slight muscle injury to Muscle 
Group XIII.

3.  There is no evidence of ankylosis of the right ring or 
little fingers, and the veteran is able to touch the 
median transverse fold of the palm.


CONCLUSIONS OF LAW

1.  A chronic right shoulder disability was not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).

2.  The criteria for a compensable rating for residuals of 
an injury to the right hamstring muscles are not met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §4.71a, Diagnostic 
Code 5313(2002).

3.  The criteria for an increased (compensable) evaluation 
for residuals of a fracture of the right ring finger have 
not been met.  38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5223, 5227 (2002).

4. The criteria for an increased (compensable) evaluation 
for residuals of a fracture of the right fifth finger have 
not been met.  38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5223, 5227 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran's service medical records show that he was 
seen for pain in his shins, toe, and shoulder after 
running into bleacher when playing softball in August 
1981.  There was a notation that X-rays were to be taken 
of the tibias, left great toe, and right shoulder.  
Clinical findings and treatment were limited to the lower 
extremities.  He sustained injuries of the right ring and 
little fingers in April 1988. The fingers were fractured 
and there lacerations of the tendons of the little finger.  
He was treated with a splint.  In August 1987 the veteran 
was seen for complaints relative to the hamstring muscles.  
It was noted that that he had pain in right hamstring 
muscles and right lumbar area.  On a physical therapy 
consultation for stretching exercises, it was noted that 
that he had increased lumbar lordosis.  In September 1987 
the assessment was that he had a partial tear of the 
medial hamstring which was resolving.  On a January 1988 
periodic service examination, the spine and upper 
extremities were normal.  

On the medical history portion of the veteran's June 1989 
examination for service separation, he indicated he had or 
had had a painful or trick shoulder (left) and recurrent 
low back pain.  Clinical examination of the spine and 
upper extremities was within normal limits.  It was 
reported that he was on a physical profile for a severe 
right hamstring condition.

In February 1989 the veteran filed a claim for service 
connection for conditions, including a left shoulder 
condition. 

On an October 1989 VA examination, the veteran complained 
of pain in right leg and index finger.  The 
examinationshowed that the veteran was right handed.  
Following the general medical examination, the diagnoses 
were post-traumatic myalgia of the right posterior thigh, 
post-traumatic injury of the right fifth finger.

In November 1989 the RO granted service connection for 
residuals of injuries to the right little and ring fingers 
and right thigh, all evaluated as 0 percent disabling.

On an October 1998 VA examination, the veteran had 
complaints of severe pain in his right ring and little 
fingers with tingling.  Examination of the right hand 
showed a mild bony deformity of the little finger at the 
proximal interphalangeal joint.  His right little finger 
had flexion of the distal interphalangeal joint to 15 
degrees, extension to 0 degrees, flexion of the proximal 
interphalangeal joint to 90 degrees and extension to 0 
degrees.  His right ring finger had flexion of all 
interphalangeal joints to 90 degrees and extension to 0 
degrees.  Range of motion was pain free and he had 5/5 
right hand grip strength.  He could touch the tips of all 
fingers to the median transverse fold of his palm.  The 
diagnosis was residual of injury to the right ring and 
little fingers.  

On the special examination of the muscles, it was noted 
that there was no muscle atrophy of the right hamstring 
muscles and no muscles were penetrated.  On muscle 
strength testing of the right hamstring muscle, there was 
a mild muscle strength weakness tested as 4/5.  He could 
move the muscle groups to normal range without problems.  
Range of motion of the right knee was to 140 degrees 
flexion, and 0 degrees of extension.  There was mild 
tenderness to palpation on the right posterior hamstring 
muscle.  The diagnosis was residual, right thigh hamstring 
injury.  

Analysis

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duty to assist.  The new law also includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  The final rule implementing the VCAA was 
published on August 29,2001.66 Fed. Reg. 45,620-32 
(Aug.29, 2001) codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).

Through correspondence, the rating decision, the statement 
of the case, and the supplemental statement of the case, 
the veteran has been informed of the evidence necessary to 
substantiate his claim.  A February 2001 letter to the 
veteran has specifically notified him exactly what 
evidence he must provide and what the VA would do to 
assist with development of evidence necessary to support 
his claim.  The record reflects that all evidence 
identified has been obtained.  The Board finds that the 
notice and duty to assist provisions of the VCAA, and the 
implementing regulations have been satisfied.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). 

Service connection 

The veteran claims service connection for a right shoulder 
disability.  Service connection may be granted for a 
disability due to a disease or injury which was incurred 
in or aggravated by active service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.   

The service medical records show an isolated episode of 
right shoulder pain after running into bleachers in 1981 
when treatment and clinical findings were limited to other 
traumas.  There was no further mention of any right 
shoulder complaints during service at service separation.  
Additionally, there are no post service medical records, 
which shows a chronic right shoulder disorder.

Absent any demonstration of a chronic left shoulder 
disability during service or at any time since service, 
the Board concludes that the preponderance of the evidence 
is against the claim for service connection for a right 
shoulder disability.

With regard to the veteran's claim for service connection 
for a back disability, the Board notes that he had 
complaints of right lumbar pain when he was being seen for 
hamstring pain in 1987, and there was a notation of lumbar 
lordosis; however there were no further findings of back 
pathology after September 1987, and a periodic service 
examination in January 1978 and the service separation 
examination in January 1989 noted a normal spine.  There 
has been no further demonstration of any in back pathology 
following service.  Even though the veteran noted that he 
had had recurrent low back pain on the service separation 
examination, the service medical records show only the 
isolated complaints of back pain in 1987 and several 
subsequent normal service examinations, including the 
separation examination.  

The preponderance of the evidence does not show a chronic 
back disability during service or at any time since 
service, and the Board thus finds that the weight of the 
evidence is against the claim for service connection for a 
back disability, the benefit-of-the-doubt doctrine does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.

Increased ratings 

The veteran claims increased ratings for residuals of 
injuries to his right ring and little fingers and his 
right hamstring muscle.

Disability evaluations are determined by the application 
of a schedule of ratings which is based, as far as can 
practicably be determined, on the average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001). Each service-connected disability is 
rated on the basis of specific criteria identified by 
diagnostic codes. 38 C.F.R. § 4.27 (2001).

In evaluating the severity of a particular disability, it 
is essential to consider its history. 38 C.F.R. §§ 4.1 and 
4.2 (2002). However, where entitlement to compensation has 
already been established and an increase in disability 
rating is at issue, the present level of disability is of 
primary concern. Although a review of the recorded history 
of a disability should be conducted in order to make a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

The veteran's statements describing the symptoms of his 
service-connected disorders are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria

Disability of the musculoskeletal system is the inability 
to perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that 
a part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example. 38 C.F.R. § 4.40 
(2002).

The provisions of 38 C.F.R. § 4.45 and 4.59 (2002) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse. Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related 
considerations. It is the intention of the rating schedule 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as at least minimally 
compensable. Functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2001).

The veteran's service-connected residuals of a left 
hamstring injury are rated under 38 C.F.R. § 4.73, 
Diagnostic Code 5313.  A noncompensable evaluation under 
Diagnostic Code 5313 contemplates a slight injury of the 
Group XIII muscles (i.e. the posterior thigh group, 
hamstring complex of 2-joint muscles: (1) biceps femoris; 
(2) semimembranosus; (3) semitendinosus); a 10 percent 
evaluation under this code is warranted if the injury to 
these muscles is moderate; and a 30 percent evaluation 
under this code is warranted if the injury to these 
muscles is moderately severe.

In evaluating muscle disabilities, the applicable 
regulation provides that various factors are to be 
considered.  The cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(2002).

A slight disability of muscles has the following 
attributes:

	(i) Type of injury. Simple wound of muscle without 
debridement or infection. 
	(ii) History and complaint. Service department record 
of superficial wound with brief treatment and return to 
duty. Healing with good functional results. No cardinal 
signs or symptoms of muscle disability as defined in 
paragraph (c) of this section. 
	(iii) Objective findings. Minimal scar. No evidence 
of fascial defect, atrophy, or impaired tonus. No 
impairment of function or metallic fragments retained in 
muscle tissue.

A moderate disability of muscles has the following 
attributes:

	(i) Type of injury. Through and through or deep 
penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect 
of high velocity missile, residuals of debridement, or 
prolonged infection. 
	(ii) History and complaint. Service department record 
or other evidence of in-service treatment for the wound. 
Record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as 
defined in paragraph (c) if this section, particularly 
lowered threshold of fatigue after average use affecting 
the particular functions controlled by the injured 
muscles. 
	(iii) Objective findings. Entrance and (if present) 
exit scars, small or linear, indicating short track of 
missile through muscle tissue. Some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound site.  38 C.F.R. § 4.56 (2002).

The veteran currently has complaints of right hamstring 
muscle pain.  He had a partial tear of the right hamstring 
in service, which was resolving when he was last treated 
for any right hamstring muscle complaint.  The October 
1998 VA examination showed no disability involving the 
bone, joint, nerve or tendon.  Additionally flexion of the 
right knee was to 140 degrees and extension to 0 degrees.  


None of the above listed indicia of moderate muscle injury 
were shown on the October 1998 VA muscle examination.  The 
only positive findings that has been demonstrated is mild 
(4/5) decrease in muscle strength and mild tenderness to 
palpation right posterior hamstring muscle.  Such a 
finding is consistent with the non-compensable rating for 
slight muscle injury.  Accordingly the Board finds that a 
preponderance of the evidence is against the claim for an 
increased rating for the service-connected right hamstring 
muscle injury.  Therefore, the benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.

With regard to the veteran's claim for a increased rating 
for the service connected disabilities of the right ring 
and little fingers, the RO has assugned non-compensable 
ratings under Diagnostic Code 5227.  Diagnostic Code 5227 
provides  0 percent rating for ankylosis of either the 
ring or little finger of either hand.  

The ratings for ankylosis and limitation of motion of 
these fingers is governed by 38 C.F.R. § 4.71a, Diagnostic 
Codes 5216-5227.  In classifying the severity of ankylosis 
and limitation of motion of the fingers, the following 
rules will be observed: (1) ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, 
with either joint in extension or in extreme flexion, will 
be rated as amputation; (2) ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, 
even though each is individually in favorable position, 
will be rated as unfavorable ankylosis; (3) with only one 
joint of a digit ankylosed or limited in its motion, the 
determination will be made on the basis of whether motion 
is possible to within 2 inches (5.1 cms.) of the median 
transverse fold of the palm; when so possible, the rating 
will be for favorable ankylosis, otherwise unfavorable; 
and (4) with the thumb, the carpometacarpal joint is to be 
regarded as comparable to the metacarpophalangeal joint of 
other digits.

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury or surgical procedure.  Lewis 
v. Derwinski, 3 Vet. App. 259 (1992).

The ratings for Diagnostic Codes 5216 through 5219 apply 
to unfavorable ankylosis or limited motion preventing 
flexion of tips to within 2 inches (5.1 cms.) of the 
median transverse fold of the palm.  The ratings for codes 
5220 through 5223 apply to favorable ankylosis or limited 
motion permitting flexion of the tips to within 2 inches 
(5.1 cms.) of the transverse fold of the palm.  Limitation 
of motion of less than 1 inch (2.5 cms.) in either 
direction is not considered disabling.

Under Diagnostic Code 5223, favorable ankylosis of both 
the ring and little finger warrants a 10 percent rating 
for the minor or major hand.  For single finger ratings, 
the rating schedule provides that there must be amputation 
of the ring or little finger without metacarpal resection 
at the proximal interphalangeal joint or proximal thereto, 
for the veteran to be entitled to a 10 percent evaluation.  

In the instant case, the Board finds that the veteran's 
right ring and little finger impairment does not meet or 
approximate the criteria for a compensable rating.  To 
establish entitlement to a 10 percent rating for 
disability of the right ring and little fingers, the 
evidence must show that there is unfavorable ankylosis or 
impairment analogous thereto for either single finger or 
show evidence of favorable ankylosis of both fingers.  

There is no competent evidence demonstrating that the 
service-connected disabilities prevented flexion of tips 
of either the right ring or little finger to within 2 
inches (5.1 cms.) of the median transverse fold of the 
palm, nor has the veteran alleged he has such level of 
impairment.

The medical evidence of record shows that the veteran's 
service-connected disability of the right ring and little 
fingers is manifested by full or close to full pain free 
range of motion.  In such a case, the Board finds that the 
veteran does not meet or nearly approximate the criteria 
for a compensable rating for residuals of right ring and 
little finger injuries.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.


ORDER

Service connection for a right shoulder disability is 
denied.

A compensable rating for residuals of a hamstring injury 
of the right thigh is denied.

A compensable rating for residuals of an injury to right 
little finger is denied.

A compensable rating for residuals of an injury to right 
ring finger is denied.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

